Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 02 February 2021, with respect to the objection to the specification and the double patenting rejection of claims 1 - 20 have been fully considered and are persuasive.  The objection and the rejection have been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed in view of the Terminal Disclaimer filed 02 February 2021 and the following is a statement of reasons supporting the allowable subject matter.

In the context of improving safety concerning drones, the prior art of record fail to teach, in combination with other limitations, updating, by the processor based on the data, a map of an airspace to generate an updated map [to a first vehicle], wherein the map is associated with a flight zone having a first (restricted) boundary and a buffer zone having a second boundary; and sending, by the processor, the updated map to a second vehicle; and updating, based on received data, the map to add a second restricted zone and a second buffer zone to obtain the updated map; receiving a first request from the first vehicle to enter one of the first restricted zone or the second restricted zone; and sending a first command to the first vehicle in response to the first request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668